                                              Case 3:20-cv-04944-LB Document 42 Filed 02/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       JAMES OLLISON,                                    Case No. 20-cv-04944-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER DISMISSING CASE
                                  13                v.
                                                                                             Re: ECF Nos. 38, 40
                                  14       ALAMEDA HEALTH SYSTEMS, et al.,
                                  15                      Defendants.

                                  16

                                  17         After a hearing, the court previously dismissed the complaint because there was no viable
                                  18   EMTALA claim, and the state claims are time barred.1 In a very sad case, it was a good hearing:
                                  19   sometimes the best that the courts can offer is due process. The court gave leave to amend, but the
                                  20   plaintiff did not amend, understandably. Now there are two pending motions: Alameda Health
                                  21   Systems’ motion to dismiss because the plaintiff did not file an amended complaint, and
                                  22   Paramedics’ motion to dismiss.2 (Paramedics was not part of the first round of motions). The
                                  23   court’s earlier order disposed of all claims. The plaintiff did not file an amended complaint. In
                                  24   addition, as Paramedics points out, the plaintiff did not serve it properly.3
                                  25

                                  26
                                       1
                                           Order – ECF No. 36.
                                  27   2
                                           Mots. – ECF Nos. 38, 40.
                                  28   3
                                           Mot. – ECF No. 38 at 4.

                                       ORDER – No. 20-cv-04944-LB
                                           Case 3:20-cv-04944-LB Document 42 Filed 02/09/21 Page 2 of 2




                                   1      The court can address the pending motions and the procedural context of the case without oral

                                   2   argument. N.D. Cal. Civ. L. R. 7-1(b). For the reasons advanced by the defendants in their

                                   3   respective motions, the court dismisses the case with prejudice and will enter a separate judgment

                                   4   in favor of the defendants. The parties will bear their own costs.

                                   5      This disposes of ECF Nos. 38 and 40.

                                   6      IT IS SO ORDERED.

                                   7      Dated: February 9, 2021

                                   8                                                    ______________________________________
                                                                                        LAUREL BEELER
                                   9                                                    United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 20-cv-04944-LB                        2
